                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2
                                                               Katie M. Weber, Esq.
                                                          3    Nevada Bar No. 11736
                                                               SMITH LARSEN & WIXOM
                                                          4    Hills Center Business Park
                                                               1935 Village Center Circle
                                                          5
                                                               Las Vegas, Nevada 89134
                                                          6    Tel: (702) 252-5002
                                                               Fax: (702) 252-5006
                                                          7    Email: kfl@slwlaw.com
                                                                       kw@slwlaw.com
                                                          8
                                                               Attorneys for Defendant
                                                          9    U.S. Bank National Association,
                                                               As Indenture Trustee of Towd Point
                                                          10   Mortgage Trust 2017-FRE1
                                                          11                             UNITED STATES DISTRICT COURT
SMITH LARSEN & WIXOM




                                                          12
                                                                                                DISTRICT OF NEVADA
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                SATICOY BAY LLC SERIES 7073 SEABIRDS
                                                          14    PLACE, a Nevada series limited liability               Case No.: 2:21-cv-00559-APG-DJA
                              ATTORNEYS




                                                          15    company,
                                                                                                                       STIPULATION AND [PROPOSED]
                                                          16           Plaintiff,                                      ORDER TO POSTPONE
                                                                                                                       FORECLOSURE SALE AND
                                                          17    vs.                                                    WITHDRAW EMERGENCY
                                                          18                                                           MOTION FOR PRELIMINARY
                                                                TOWD POINT MORTGAGE TRUST 2017-                        INJUNCTION TO ENJOIN
                                                          19
                                                                FRE1, U.S. BANK NATIONAL ASSOCIATION,                  FORECLOSURE SALE TO BE
                                                                AS INDENTURE TRUSTEE, a national banking               HELD ON JULY 12, 2021 [ECF NO.
                                                          20    association; DOE individuals I thought XX; and         19]
                                                                ROE CORPORATIONS I through XX,
                                                          21

                                                          22
                                                                                      Defendant.

                                                          23          Plaintiff Saticoy Bay LLC Series 7073 Seabirds Place (“Saticoy”) and Defendant U.S.

                                                          24   Bank National Association, as Indenture Trustee of Towd Point Mortgage Trust 2017-FRE1
                                                          25
                                                               (“Trust”), by and through their respective undersigned counsel, stipulate as follows:
                                                          26
                                                               ///
                                                          27
                                                               ///
                                                          28



                                                                                                              1
                                                          1            1.      The Trust has voluntarily postponed the scheduled foreclosure sale of the subject
                                                          2
                                                               real property, commonly known as 7073 Seabirds Place, North Las Vegas, Nevada 89084 (APN
                                                          3
                                                               124-20-111-130), for ninety (90) days.
                                                          4
                                                                       2.      Accordingly, Saticoy hereby voluntarily withdraws the Emergency Motion for
                                                          5

                                                          6    Preliminary Injunction to Enjoin Foreclosure Sale to Be Held on July 12, 2021 (ECF No. 19)

                                                          7    filed on July 2, 2021, without prejudice to its right to seek similar relief at a later time.
                                                          8
                                                                 Dated this 8th day of July, 2021.             Dated this 8th day of July, 2021.
                                                          9
                                                                 SMITH LARSEN & WIXOM                          ROGER P. CROTEAU & ASSOCIATES, LTD
                                                          10
                                                                 /s/ Katie M. Weber                            /s/ Matthew P. Pawlowski
                                                          11
                                                                 Kent F. Larsen, Esq.                          Roger P. Croteau, Esq.
SMITH LARSEN & WIXOM




                                                          12     Nevada Bar No. 3463                           Nevada Bar No. 4958
                                                                 Katie M. Weber, Esq.                          Christopher L. Benner, Esq.
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13     Nevada Bar No. 11736                          Nevada Bar No. 8963
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                 1935 Village Center Circle                    Matthew P. Pawlowski, Esq.
                                                          14
                                                                 Las Vegas, Nevada 89134                       Nevada Bar No. 9889
                              ATTORNEYS




                                                          15     Attorneys for Defendant                       2810 Charleston Blvd., No. H-75
                                                                 U.S. Bank National Association,               Las Vegas, Nevada 89102
                                                          16     As Indenture Trustee of Towd Point            Attorneys for Plaintiff
                                                                 Mortgage Trust 2017-FRE1                      Saticoy Bay Series 7073 Seabirds Place
                                                          17

                                                          18

                                                          19                                                IT IS SO ORDERED:

                                                          20

                                                          21                                                UNITED STATES DISTRICT JUDGE

                                                          22                                                DATED:       July 8, 2021

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                                 2
